As filed with the Securities and Exchange Commission on January 20, 2010 Registration No. 333-163951 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERRY PLASTICS CORPORATION (Exact names of registrants as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 3089 (Primary Standard Industrial Classification Code Number) 35-1814673 (I.R.S.Employer Identification No.) 101
